Citation Nr: 1721512	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-07 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from October 1968 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for anemia and assigned a 0 percent (noncompensable) rating effective from January 3, 2011.  The matter has otherwise been adjudicated by the RO in Seattle, Washington.

The Veteran and his daughter testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in March 2014.  A copy of the hearing transcript is of record.  The Board then remanded the claim for additional development in April 2014.  A July 2016 rating decision granted an earlier effective date for anemia of December 30, 2010.


FINDING OF FACT

Anemia has not been manifested by hemoglobin of 10gm/100ml or less during the appeal period.


CONCLUSION OF LAW

The criteria for an initial compensable rating for anemia have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.117, Diagnostic Code 7700 (2016).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's service-connected anemia is rated under Diagnostic Code (DC) 7700, which states that anemia which is manifested by hemoglobin of 10gm/100ml or less and asymptomatic warrants a 0 percent rating.  Anemia manifested by hemoglobin of 10gm/100ml or less with findings such as weakness, easy fatigability or headaches warrants a 10 percent rating.

The use of the connector "with" indicates that symptoms alone are not sufficient to satisfy 10 percent rating.  Cf. Camacho v. Nicholson, 21 Vet. App. 360 (2007) (where the rating criteria are worded in the conjunctive with the use of the word "and," each of the specified criteria must be present to warrant the specified percentage requirements).  Hemoglobin of 10gm/100ml or less is necessary for a compensable rating.

In that regard, an initial compensable rating for anemia is not appropriate in this case.  The Veteran's VA treatment records and examinations contain hemoglobin findings from December 2010, January 2011, February 2011, March 2011, September 2011, November 2011, June 2012, February 2013, July 2013, December 2013, January 2014, June 2014, November 2014, January 2015, February 2015, March 2015, December 2015, and June 2016.  At worst, hemoglobin measured 10.3gm/100ml in January 2014.  Indeed, virtually all of the recorded values were 11 or greater.

The Veteran and his daughter testified during their March 2014 Board hearing that he experienced symptoms of tiredness, shortness of breath, and feeling cold.  While they are competent to report such symptoms, they do not have the necessary knowledge or expertise to attribute those symptoms to the Veteran's anemia.  VA examiners in December 2013 and June 2016 both stated that the Veteran's anemia was in remission, and that there were no associated complications or symptoms.  This is consistent with the objective findings noted above and the absence of any significant mention of anemia by the Veteran's treating physicians during the appeal period.  Aside from a March 2011 note that the Veteran was "a little anemic" from an iron deficiency associated with blood loss from an unrelated surgery, his treatment records are largely silent on the issue.  The Veteran himself stated on several occasions, including his February 2013 VA Form 9, that he did not know he was anemic until the issue was addressed in the rating decision on appeal.  Notably, the Veteran did not claim the condition, but rather the RO granted service connection after it was raised during a September 2011 VA examination.

In sum, the overall weight of the evidence is against a finding that the Veteran's anemia is manifested by hemoglobin of 10gm/100ml or less with associated symptoms.  Therefore, an initial compensable rating is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  The Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence necessary to substantiate a claim, as well as the obligations of VA and the claimant in obtaining that information.  Here, the Veteran is challenging the initial evaluation assigned following a grant of service connection.  Therefore, his initial claim has been proven, thereby rendering the applicable notice requirements moot because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Moreover, the RO properly issued a February 2013 SOC which contained, in part, the pertinent criteria for establishing higher ratings.  See 38 U.S.C.A. § 7105(d)(1).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating his anemia.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


ORDER

An initial compensable rating for anemia is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


